Citation Nr: 0734335	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-21 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic 
pancreatitis.

2.  Entitlement to service connection for residuals of a 
fracture of the right ankle.

3.  Entitlement to service connection for residuals of a 
right knee injury.

4.  Entitlement to service connection for residuals of a left 
knee injury.

5.  Entitlement to service connection for residuals of a left 
thumb injury.

6.  Entitlement to service connection for pneumonia.

7.  Entitlement to service connection for bronchitis.

8.  Entitlement to service connection for anxiety disorder.

9.  Entitlement to service connection for adjustment disorder 
with depressed mood.

10. Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from December 1985 to December 1991 with subsequent 
service in the Air Force Reserves from August 1996 to 
February 1997 and October 1997 to March 1998.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).

A hearing was held in July 2007 before the undersigned 
Veterans Law Judge sitting at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board notes that the veteran's complete 
service medical records have not been located.  

The DD Forms 214 of record show that the veteran had active 
service in the regular Air Force from December 1985 to 
December 1991 and in the Air Force Reserves from August 1996 
to February 1997 and from October 1997 to March 1998.  In 
December 2004, in response to a request by the RO for 
verification of unverified period of service, 526 Forms were 
attached showing duty periods from 1985 to 1998.  While those 
records indicate that the veteran had periods of service 
identified as active duty - other, they do not specifically 
indicate the periods of active duty for training or inactive 
duty training.  The RO should make further efforts to verify 
each period of active duty, active duty for training and 
inactive duty training during the period of the veteran's 
service in the Air Force Reserves following separation from 
active duty in December 1991. 

At the hearing in July 2007, the veteran testified that the 
claimed chronic pancreatitis started in service and he 
received treatment for that disability at MacDill Air Force 
Base (AFB).  He indicated that he sustained a fractured 
ankle, bilateral knee injuries, and a left thumb injury from 
a knife cut during service.  He testified that he was 
hospitalized twice during service for treatment of pneumonia 
at Eglin AFB in Florida and at Loring AFB in Maine.  He 
asserts that he has recurring bronchitis due to pneumonia.  
He testified that hypertension started during service in 1986 
and he received treatment for hypertension at MacDill AFB in 
the 1990's.  He asserts that the claimed psychiatric 
conditions had their onset during active service.

The available service medical records include Dental Patient 
Medical History forms.  A March 1997 form noted a broken 
ankle in March 1996 and a May 1998  form noted that the 
veteran had a history of broken ankle.  A January 1990 form 
noted a history of swollen ankles due to injury and pneumonia 
that had resolved.  A January 1991 form shows that the 
veteran reported that he was received treatment for arthritis 
of the knees.  An October 1997 Mental Health Evaluation 
Report noted a diagnosis of adjustment disorder with 
depressed mood.  It was noted that he was evaluated as an 
outpatient at the 42 Strategic Hospital at Loring AFB.  April 
and July 1996 records noted a fracture of the left foot.  A 
copy of a May 1994 Report of Medical Evaluation noted a 4 
centimeter linear scar a the tip of the left hand and 
decreased range of motion of the left 5th finger.  

The veteran was afforded a VA general medical examination in 
January 2004, and the examiner noted that the claims file was 
not available for review.  The diagnoses included history of 
alcoholic pancreatitis, previous fractures of the ankles and 
hypertension.  

VA outpatient treatment records dated from November 2003 to 
April 2005 are of record and include diagnoses of anxiety, 
panic attacks, depression, mood disorder due to general 
medical condition, hypertension, chronic pancreatitis and 
multiple bilateral ankle fractures.   

In light of the unavailability of the veteran's complete 
service medical records, the RO should make further efforts 
to obtain records of treatment during service at MacDill, 
Eglin and Loring AFB hospitals.  See 38 C.F.R. § 3.159 
(c)(2)(2007).

The veteran also testified that he sought treatment at the VA 
after discharge from active service in 1998.  The VA medical 
records dated from 1998 to 2003 have not been obtained.  VA's 
duty to assist includes obtaining relevant VA medical 
records.  See 38 C.F.R. § 3.159(c)(2).  The RO should attempt 
to obtain those records as well as any current record of 
treatment from April 2005 to the present.

The veteran testified that he was scheduled for a hearing 
before the Social Security Administration (SSA) regarding his 
ankle, psychiatric disabilities and pancreatitis.  The SSA 
records have not been obtained.  A copy of the SSA 
administrative decision to award him benefits and the medical 
records that provided the basis for this agency's 
determination may include findings that are pertinent to the 
claims on appeal and must be must be obtained before deciding 
his claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); 38 C.F.R. § 3.159(c)(2).

In view of the evidence shown in the service medical records 
and the postservice testimony of the veteran, and the fact 
that the VA examination report of record indicates that the 
claims file was not reviewed, the veteran should be afforded 
VA examinations, which include a review of the claims file, 
to address the nature and etiology of the claimed residuals 
of a right ankle fracture, right and left knee injuries, a 
left thumb injury as well as the claimed anxiety disorder and 
adjustment disorder with depressed mood.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
service department and verify the type of 
service, such as active duty, active duty 
for training, or inactive duty training, 
performed by the veteran in the Air Force 
Reserves following discharge from active 
duty in December 1991.  The type of 
service and dates of such service must be 
set out separately.

2.  The RO should request all records of 
treatment of the veteran for the period 
from 1985 to 1998 from the base hospitals 
at MacDill, Eglin and Loring AFB's.  All 
records received by the RO must be added 
to the claims file.  If the search for 
such records is unsuccessful, 
documentation to that effect must be 
added to the claims file.

3.  The RO should obtain the veteran's VA 
outpatient treatment records dated from 
1998 to November 2003 and from April 2005 
to the present.  All records obtained 
must be associated with the claims file.

4.  The RO should obtain all documents 
pertaining to the veteran's receipt of 
disability benefits from the Social 
Security Administration, and then 
associate these documents with his claims 
folder.  These records should include 
copies of any decision on the claim for 
disability benefits, as well as the any 
medical records used to make the 
determination of entitlement to such 
benefits.

5.  The veteran should be afforded the 
appropriate orthopedic and psychiatric 
examinations to determine the nature, 
extent and likely etiology of the 
residuals of a right ankle fracture, 
bilateral knee injury and a left thumb 
injury, as well as the claimed anxiety 
disorder and adjustment disorder with 
depressed mood. 

The veteran's claims file must be made 
available to the examiner(s) for review 
in conjunction with the evaluation and 
the examiner(s) must indicate review 
occurred.  All studies deemed necessary 
should be performed.

Based on a review of the claims file and 
the clinical findings of the examination, 
the orthopedic examiner should render an 
opinion, as to whether the veteran has 
residuals of a right ankle fracture, 
right and/or left knee injuries and a 
left thumb injury, that at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) were incurred during 
active service, a period of active duty 
for training or a period of inactive duty 
training.

Based on a review of the claims file and 
the clinical findings of the examination, 
the psychiatric examiner should set forth 
a diagnosis of any current psychiatric 
disorder, to include anxiety disorder and 
adjustment disorder with depressed mood.  
For each currently diagnosed psychiatric 
condition, the examiner should state 
whether it is at least as likely as not 
that such psychiatric disability was 
incurred during a active service or a 
period of active duty for training.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

6.  After completion of the foregoing, 
the RO should undertake any further 
development deemed warranted by the 
record, to include additional VA 
examinations to determine the etiology of 
claimed conditions for which examinations 
are not currently being requested.  The  
RO should then readjudicate the veteran's 
claims in light of all pertinent evidence 
and legal authority.

7.  Should any action remain adverse to 
the veteran, both he and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


